Citation Nr: 0937387	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318, to include a claim for entitlement to an effective 
date earlier than December 1, 1998, for the Veteran's 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The deceased Veteran had active service from November 1944 to 
November 1946.  The appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) from June 2005 and March 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005.  The death certificate 
identified the immediate causes of death as non small cell 
carcinoma of the lung and a smoking addiction.  

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss rated as 100 percent 
disabling effective December 1, 1998; liver disease rated as 
30 percent disabling; atrial fibrillation rated as 10 percent 
disabling; chronic obstructive pulmonary disease rated as 10 
percent disabling; anemia rated as 10 percent disabling; and 
right and left hip arthritis both rated as zero percent 
disabling.  

3.  The evidence does not show that any service-connected 
disability is the principal cause or contributory cause of 
the Veteran's death or that the Veteran's death is otherwise 
related to service.   

4.  The evidence does not show that the Veteran's service-
connected disabilities were continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding his death on April [redacted], 2005, or that the Veteran 
was rated as totally disabled for a period of not less than 5 
years from the date of his discharge from active duty.  

5.  The evidence does not show that the Veteran would have 
met the statutory duration requirements but for clear and 
unmistakable error in prior VA rating decisions, and there 
are no service department records in existence at the time of 
a prior VA decision that were not previously considered by VA 
and that provide a basis for reopening a claim finally 
decided during the Veteran's lifetime and for awarding a 
total service-connected disability retroactively.  

6.  In an August 1999 rating decision, the Veteran was 
granted service connection for bilateral hearing loss with a 
100 percent disability rating effective December 1, 1998.  
Although the Veteran was notified of this decision and his 
appellate rights in August 1999 correspondence, he did not 
appeal the decision and it became final. 

7.  A claim for service connection for bilateral hearing loss 
was received on December 1, 1998, but no earlier.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred as a 
result of a service-connected disability or any incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.312 (2008). 
2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5103, 5103A, 5109A, 7111 (West 2002); 
38 C.F.R. §§ 3.22, 3.105(a), 3.159, 20.1106, 20.1403 (2008).  

3.  The criteria for entitlement to an effective date earlier 
than December 1, 1998 for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.400 (2008); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in September 2005, the RO generally 
described the type of information and evidence that the 
appellant needed to provide in support of her claim.  The RO 
further explained to the appellant what evidence VA was 
responsible for or would assist in obtaining on her behalf in 
support of her claim.  The Board notes that the appellant was 
not provided notice regarding the evidence and information 
necessary to establish a disability rating and effective date 
in accordance with Dingess v. Nicholson.  19 Vet. App. 473, 
484 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot, and the absence of notice regarding these 
elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April [redacted], 2009).

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and  
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and  
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to the second and 
third Hupp notice elements by virtue of the September 2005 
VCAA notice letter.  Indeed, the RO specifically wrote that 
the appellant needed to provide medical evidence that showed 
a reasonable probability that the condition that contributed 
to the Veteran's death was caused by exposure to radiation 
during service.  However, it does not appear that the 
appellant was provided with notice regarding the first Hupp 
notice element in any VCAA notice letter issued during the 
course of this appeal.  Nonetheless, such absence of notice 
does not harm the appellant in this case as she reasonably 
should have known what disorders the Veteran was service-
connected for at the time of his death.  In October 2006, the 
appellant requested a copy of the Veteran's claims file.  The 
record contains a letter dated in November 2006 that 
indicates the RO sent that claims file to the appellant.  An 
August 1999 rating decision is included in the claims file 
that includes a list of every condition for which VA granted 
the Veteran service connection.  Therefore, since the 
required information was contained in the claims file sent to 
the appellant, she should reasonably be expected to know what 
the Veteran was service-connected for at the time of his 
death.  

With respect to the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law for the reasons explained below.  
The notice provisions and duty to assist provisions are not 
applicable to a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  These 
matters involve an inquiry based upon the evidence of record 
prior to the Veteran's death and not based upon the 
development of new evidence.  As there is no dispute as to 
the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).
In light of the foregoing, there is no issue as to whether VA 
has complied with its duty to notify the appellant of her 
duties to obtain evidence, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim for DIC.  38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under to the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran could have possibly 
visited Nagasaki or Hiroshima while stationed in Japan during 
active service in the World War Two era.  According to the 
appellant, this possible trip could have exposed him to 
radiation, which in turn may have caused his cancer that 
eventually resulted in his death.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).

Service connection may be granted if a Veteran had the 
disease in service or, in the case of malignant tumors, if 
the tumor was manifested to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  If a Veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Alternatively, if a Veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the Veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.

In the instant case, the Veteran's immediate cause of death 
has been found to be non small cell carcinoma of the lung 
with a 50-year smoking addiction listed as the leading cause.  
However, the evidence of record demonstrates that the Veteran 
was not exposed to radiation in service.  While he was 
stationed in Japan during the American occupation of 
Hiroshima or Nagasaki period, the Defense Threat Reduction 
Agency (DTRA) determined that the Veteran's official military 
duties never brought him within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan.  In fact, the closest 
the DTRA was able to place the Veteran to these cities was 
approximately 350 miles from Hiroshima and 500 miles from 
Nagasaki while assigned to the "B" Battery, 922nd Field 
Artillery Battalion at Matsumoto.  Furthermore, a letter from 
the Black Hills Health Care System dated March 2006 stated 
that the Veteran had been interviewed both initially and 
throughout his VA care and had not claimed exposure to 
ionizing radiation.  To that extent, the appellant's claims 
that the Veteran may have taken a "field trip" to either 
Hiroshima or Nagasaki simply cannot rebut this evidence.  For 
one thing, the retired Veterans Benefits Counselor (VBC) who 
asserted that he believes there was "an Army of Occupation 
program to show all Army Forces in Japan the two Atom bombed 
cities [sic]" relied on the statements from a third party 
veteran.  Even though the VBC had the opportunity to meet the 
Veteran, he did not state that the Veteran ever told him that 
he visited Hiroshima or Nagasaki during his active military 
service.  Similarly, neither the appellant nor her daughter 
ever stated that the Veteran told them he visited either of 
these cities.  Indeed, the appellant simply assumes that the 
Veteran was there.  She stated that the fact that the Veteran 
travelled around in Japan "raises the possibility that 
because he was a Quartermaster Supply Technician, he could 
have traveled to or near Hiroshima or Nagasaki and thus been 
exposed to radiation."  While it is certainly a possibility, 
the preponderance of the evidence weighs against the 
appellant's claim that the Veteran was exposed to ionizing 
radiation in Japan during active military service.  

Therefore, because the Veteran was not exposed to radiation, 
service connection is not warranted under either 38 C.F.R. 
§§ 3.309(d) or 3.311.  Still, it is possible for the 
appellant to succeed on a theory of direct service 
connection.  However, as to that theory, the appellant has 
not alleged, and the record does not show, that the Veteran 
underwent treatment for the cause of death during military 
service.  In fact, the South Dakota Medical Certificate 
issued five days after the Veteran's death in April 2005 
approximated the interval between the onset of non small cell 
carcinoma of the lung and death at about three months.  
Therefore, even though the Veteran's Service treatment 
records are fire related, it is unlikely he would have 
received treatment for a disease that did not manifest itself 
until almost 60 years after he left service.  

Since the only evidence supporting the appellant's claim is 
lay evidence that speculates as to the connection between in-
service radiation exposure and the Veteran's cause of death, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the Veteran's 
death.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the claim 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     



DIC Benefits Pursuant to 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty or for 10 or more years 
immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (CAVC) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits that could have 
resulted in entitlement to compensation for the required 
period.  The CAVC concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  The 
January 2000 amendment specifically rejects the holding of 
the U.S. Court of Appeals for Veterans Claims that the 
"entitled to receive" language contained in 38 U.S.C.A. 
§ 1318 requires a determination to be made as to whether a 
deceased veteran "hypothetically" would have been entitled 
to receive compensation for a totally disabling service-
connected disability for the requisite period of time. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22 and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways. 

Because of the identified conflict between 38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106, the Federal Circuit remanded section 
3.22 for further consideration.  Although the Federal Circuit 
did not invalidate the regulation, it concluded that it would 
be inappropriate for VA to continue to process claims under 
38 U.S.C.A. § 1318 until the validity or invalidity of 
38 C.F.R. § 3.22 is finally established.  

Consequently, the Federal Circuit directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22 pending the conclusion of expedited rulemaking 
in which the Department: (1) provides a reasonable 
explanation for its decision to interpret 38 U.S.C. 
§ 1311(a)(2) and 38 U.S.C. § 1318 in inconsistent ways; or 
(2) revises 38 C.F.R. § 3.22 to harmonize that regulation 
with the interpretation of 38 C.F.R. § 20.1106 contained in 
Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000); or (3) revises 
38 C.F.R. § 20.1106 to be consistent with the revised version 
of 38 C.F.R. § 3.22.  

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. 
§ 1311(a)(2).   See 67 Fed. Reg. 16,309-16,317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.  Thus, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318. 

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the CAVC determined that the theory of hypothetical 
entitlement should be applied on a limited basis; i.e. only 
to claims pending on the date of the change of 38 C.F.R. 
§ 3.22, January 21, 2000.  Prior to that time, the amended 38 
C.F.R. § 3.22 could not be retroactively applied.  

Nevertheless, in Rodriguez v. Peake, 511 F.3d 1147, 1156 
(Fed. Cir. 2008), the Federal Circuit reversed the prior CAVC 
decision and held that the application of amended section 
3.22 does not have a retroactive effect and may indeed be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect. 
While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 38 U.S.C.A. § 
1318 in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  As discussed below, the appellant's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, (1994).  Therefore, the Board will proceed 
with the adjudication of the appellant's claim on the merits.

In consideration of the foregoing, the Board notes that the 
only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.  

In the present case, the record clearly shows that the 
Veteran did not meet the durational requirement for a total 
disability rating in existence during his lifetime under 38 
U.S.C.A. § 1318.  During the Veteran's lifetime, service 
connection was only established for the following 
disabilities: bilateral hearing loss rated as 100 percent 
disabling effective December 1, 1998; liver disease rated as 
30 percent disabling; atrial fibrillation rated as 10 percent 
disabling; chronic obstructive pulmonary disease rated as 10 
percent disabling; anemia rated as 10 percent disabling; and 
right and left hip arthritis both rated as zero percent 
disabling.  
Additionally, the record reflects that the Veteran was 
discharged from service in November 1946 and died in April 
2005.  The Veteran was only in receipt of a total disability 
rating during his lifetime for less than seven years.  Thus, 
it is clear that the Veteran was neither rated at 100 percent 
for at least the first five years after his discharge from 
service nor was he rated totally disabled for at least the 
last 10 years of his life. 

In addition, the Board notes that there is no indication in 
the record that the duration requirements for a total rating 
would have been met but for clear and unmistakable error 
(CUE) in a prior decision on a claim filed during the 
Veteran's lifetime.  The Board notes that previous rating 
actions are accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105 (2008).  Under Russell 
v. Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 
Vet. App. 242 (1994), "clear and unmistakable error" in 
prior rating actions involves a situation in which the 
correct facts, as they were known at the time, were not 
before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.  The appellant has asserted that when the 
Veteran applied for service connection for scarlet fever in 
1980, the RO "should have considered any residuals of this 
condition," presumably to include hearing loss.  She further 
alleges that the VA Medical Center discouraged the Veteran 
from filing a claim for hearing loss.  Nevertheless, the fact 
remains that the Veteran did not file a claim for hearing 
loss until December 1998.  As part of that claim, the Veteran 
and appellant testified at a formal RO hearing that the 
Veteran's hearing loss was caused by acoustic trauma and that 
no doctor ever equated the Veteran's hearing loss to his 
scarlet fever.  In fact, when the Veteran filed that claim, 
he wrote that he was asking for service connection for 
bilateral hearing loss "due to acoustic trauma from 
artillery fire."  He did not mention scarlet fever until his 
substantive appeal in June 1999.  At any rate, the Veteran 
was service connected at the earliest possible date for his 
bilateral hearing loss, the date he filed his claim.  That 
date, December 1, 1998, was not 10 years prior to his death 
in April 2005.  

Therefore, the record does not support the appellant's claim 
that the Veteran should have received a total disability 
rating for his bilateral hearing loss in 1980.  Furthermore, 
the appellant does not contend that the Veteran should have 
been rated totally disabled for any other condition, and a 
review of the record fails to show that the Veteran would 
have met the durational requirement for a total disability 
rating in existence during his lifetime but for clear and 
unmistakable error (CUE) in a prior VA decision.  

Furthermore, the Board has considered whether there were 
service department records in existence at the time of a 
prior VA decision that were not previously considered by VA 
and that provide a basis for reopening a claim finally 
decided during the Veteran's lifetime and awarding a total 
service-connected disability rating retroactively.  However, 
the Board has identified no such records that establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not in 
receipt or entitled to receive a total disability rating for 
either at least five years after his departure from active 
service or for at least the 10 years prior to his death, the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. § 
1318.


ORDER

1.  Entitlement to service connection for the cause of the 
Veteran's death is denied.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318, to include a claim for entitlement to an effective 
date earlier than December 1, 1998, for the Veteran's 
service-connected bilateral hearing loss is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


